         Case 1:17-cv-00430-DCN Document 35 Filed 11/20/18 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF IDAHO

DONNA J. YANTIS; SARAH A. YANTIS               )
LAURETTA D. YANTIS; and ROWDY L.               )
PARADIS,                                       )        Case No: 1:17-cv-00430-DCN
                                               )
                      Plaintiffs,              )
                                               )        ORDER FOR DISMISSAL
              vs.                              )        WITH PREJUDICE AS TO
                                               )        ALL DEFENDANTS
ADAMS COUNTY, IDAHO; the ADAMS                 )
COUNTY SHERIFF’S OFFICE; RYAN                  )
ZOLLMAN, individually and in his official      )
Capacity as the Adams County Sheriff; CODY )
ROLAND, individually and in his official       )
Capacity as an Adams County Deputy Sheriff; )
BRIAN WOOD, individually and in his            )
Official capacity as an Adams County Deputy )
Sheriff; and JOHN/JANE DOES 1-10,              )
Individually and in their official capacities, )
                                               )
                      Defendants.              )
_______________________________________)

       Upon reading and filing the Stipulation For Dismissal With Prejudice As To All

Defendants (Dkt. 34), and good cause appearing therefore,

       IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the above-entitled

action be dismissed as to all defendants in its entirety with prejudice and without costs or

attorneys’ fees to any party.

                                                 DATED: November 20, 2018


                                                 _________________________
                                                 David C. Nye
                                                 U.S. District Court Judge



ORDER FOR DISMISSAL WITH PREJUDICT AS TO ALL DEFENDANTS - 1
